Exhibit 99.1 August 02, 2017 Edward Vallejo Vice President, Investor Relations 856-566-4005 edward.vallejo@amwater.com Maureen Duffy Vice President, Communications and Federal Affairs 856-309-4546 maureen.duffy@amwater.com AMERICAN WATER REPORTS SECOND QUARTER 2017 RESULTS • Company affirms 2017 earnings guidance range from continuing operations of $2.98 to $3.08 per diluted share • Second quarter 2017 diluted earnings per share from continuing operations decreased 5.2 percent to 73 cents compared to the second quarter 2016 • The Regulated Businesses continued to deliver solid results, increasing 3.7%, which was offset by expected lower capital upgrades in the Military Services group and a one-time cumulative tax adjustment • Revenue increased 2.1 percent to $844 million for the quarter VOORHEES, N.J., August 02, 2017– American Water Works Company, Inc. (NYSE: AWK) today reported results for the quarter and six months ended June 30, 2017. “American Water continued to provide clean, safe, reliable and affordable water and water services to our customers,” said Susan Story, president and CEO of American Water. “Our second quarter 2017 earnings per diluted share were down 5.2 percent compared to last year, primarily due to quarter over quarter impacts from: previously disclosed lower capital upgrades from the Military Services Group; a one-time New York tax adjustment resulting from changes in state income tax; warmer and drier weather in second quarter 2016; and a favorable contract settlement also in the second quarter of 2016. “However, despite these challenges, we continue to execute on growth, especially in our Regulated Businesses. During the quarter, we invested approximately $376 million in infrastructure to better serve our customers and added approximately 22,000 customers year to date through closed acquisitions and organic growth.” “The long term outlook of our industry and of American Water continues to be strong and compelling. For 2017 we are affirming earnings guidance of $2.98 to $3.08 as well as our long term compound annual earnings growth outlook to be at the 7-10% range,” added Story. Consolidated Results In the second quarter 2017, income from continuing operations decreased $0.04 per diluted share compared to the prior year. Net income from the Regulated Businesses increased 3.7 percent or $0.02 per diluted share, the Market-based Businesses decreased $0.02 per diluted share and Parent decreased $0.04 per diluted share. The decrease at Parent included a one-time cumulative tax adjustment from a legislative change adopted in New York during the second quarter that exempts water utilities from the manufacturers’ tax deduction. This change negatively impacted the apportionment of state income taxes to the Parent by $0.02 per diluted share. For the six months ended June 30, 2017, income from continuing operations increased $0.03 per diluted share compared to the prior year. Net income from the Regulated Businesses increased 5.4 percent or $0.07 per diluted share from growth driven by capital investments, acquisitions PRESS RELEASE 1 www.amwater.com and organic growth. Net income from the Market-based Businesses decreased $0.02 per diluted share. Finally, Parent decreased $0.02 per diluted share primarily from the one-time cumulative tax adjustment discussed above. For the first six months of 2017, the company made capital investments of approximately $618 million, including $576 million of which the majority was to improve infrastructure in the Regulated Businesses to provide safe, clean and reliable service to its customers and $42 million for regulated acquisitions. American Water plans to invest about $1.5 – $1.6 billion across its footprint in 2017, with the majority of these investments to improve its water and wastewater systems.
